DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 03/14/2022.
Claim 1 and 6 - 9 have been amended by Applicant.
Claims 2 - 5 were previously presented by Applicant.
Thus, claims 1 - 9 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
Due to Applicant's arguments, amendments, and doings, the Objection as to the Drawing is withdrawn.
Due to Applicant's arguments and amendments, the objection as to claim 6 is withdrawn.
Generally, examiner notes that the claims as amended are extremely broad. Applicant is entitled to draft claims as it sees fit, but continuing to maintain such broad claims increases the likelihood that such claims will continue to be met with either 35 USC 102 or 103 rejection(s). The claims as amended are so broad that it is neigh impossible to tell what this invention is. Such broad claim drafting also decreases the clarity of what these claims actually accomplish in terms of them somehow making out a practical application vis a vis a computer method, device, terminal, and/or program product.
Applicant argues per 35 USC 101, that the claims are not directed to an abstract idea. Remarks 9 - 10. Examiner respectfully disagrees. The claim(s) continue to recite the abstract idea of:
Making connection(s) so as to communicate data between several different entities. 
This abstract idea long preceded computer systems. A simple handshake, or even a smoke signal,  would constitute this abstract idea.
Applicant's argument that the above does not constitute "certain methods of organizing human activity" is not persuasive. Remarks 10. Applicant argues that the claims are directed to certain "gateways" (such as SGSN or GGSN), Remarks 10. The problem is that a "gateway(s)" as such  is a very broad term and the same is not delimited in the claims in any way. Examiner is not willing to import such specific  SGSN and/or GGSN entities from the Specification, as Applicant temps, to somehow make a practical application argument out of the overbroad claim term "gateway". If these specific "gateways" are critical insofar as making out a practical application, or even making the claims understandable in light of the disclosure, then they need to be claimed, and the term "gateways" moreover needs to be either replaced or it needs to be stated in the claims far more narrowly.
Applicant argues long citations of claim language as amended. Remarks  10 - 11. Once again, the claim citations are explained by argument which is different than the actual claims in light of the Specification.  Without opining on such arguments, which may or may not be supported by the Specification, if Applicant seeks to overcome the present 35 USC 101 rejection, then it needs to incorporate pertinent parts of that argument into the claim set whereby it is clear that the claims perform a practical application, assuming that such arguments are specifically supported by the Disclosure.
Applicant then argues that the claims as amended constitute "significantly more" than the abstract idea. Remarks 12 - 13. Applicant cites Specification [019, 022] for support of this argument. The broadly drafted claims make quite unclear there supposed connection to the Specification paragraphs. It is additionally unclear how the claims evidence how the technology and/or the computer is improved in any way, notwithstanding the so called "PDP" argument which is not even remotely inferred by the broad claim set.
As to 35 USC 102 and 103, examiner answers Applicant's question as to why Putta is used in the mapping analysis. Applicant's long briefing of Putta aside, Remarks 15 - 19, the answer is that the claims as drafted remain broad such that Putta, and many other Publications for that matter, read on them. With such broad claims, it is neigh impossible to make any connection whatsoever between such claims as drafted and what Applicant argues is inferred by the Specification. Once again, importing this or that from the Specification is not proper. Applicant needs to claim much of what Applicant has argued to make any headway as to narrowing the claims so that they may sufficiently to overcome references such as Putta and others, where simple connections between communication computer systems which transmit this or that information will clearly continue to read on the claims as drafted. Examiner is available should Applicant which to discuss this matter on a phone interview.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 12/13/2021, and also respecting the pending amended claim set of 03/14/2022, as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 199
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 9  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, independent claim 7  is directed to a device (machine), independent claim 8  is directed to a payment terminal (machine), and independent claim 9  is directed to a non-transitory computer readable medium (CRM; composition), which are all  statutory categories of invention pursuant  to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category).
Independent method claim 1 (and 7 - 9) recites:
setting up connections, communications, and identifier(s) between multiple entities.
The claim(s) thus recite the abstract idea of:
Making connections so as to communicate data between several different entities. 

The dependent claims 2 - 6 further refine the abstract idea of claims 1 and 7 - 9:
the parameters relative to the transmission of data relative to the second type of service comprise at least one parameter representative of a type of service associated with the data to be transmitted (claim 2);  the parameter representative of a type of service associated with the data to be transmitted comprises an identifier of a level of quality of service associated with the data to be transmitted (claim 3);  the parameter representative of a type of service associated with the data to be transmitted comprises an identifier (claim 4);  the parameters relating to the transmission of the data relative to the first type of service and of data relative to the second type of service comprise at least one identifier (claim 5); and  the parameters relative to the transmission of data relative to a first type of service and of data relative to a second type of service comprise at least one identifier ... (claim 6).

The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components (i.e., communications devices, networks, various means devices, payment terminals, and non-transitory computer readable medium) to the recited abstract idea without more. They otherwise attempt to use a computer as a tool to perform the abstract idea. The additional limitations of the independent claims are once again being applied to the abstract idea.
The dependent claims also lack any elements which integrate the abstract idea into a practical application, including:
communications devices, networks, various means devices, payment terminals, and non-transitory computer readable medium  (which are independent claim elements upon which the dependent claims are necessarily based); and
SIM cards insertion slot(s) additional computer related  elements in the dependent claims.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The claims as above lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either considered separately or as an ordered combination.
The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), whether considered separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 9  are not patent-eligible pursuant to 35 USC 101.  
  
Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1 - 5 and 7 - 9  are rejected under 35 USC 102 (a)(1) as being anticipated by Putta  (US20010032192A1).

Regarding claims 1, and 7 - 9:
Putta teaches:
A method comprising transmitting data by a communication device located in a first communication network and attached to a first gateway interconnecting the first communication network and a second communication network, the transmitting comprising: The claim term "gateway"  must be given its broadest reasonable interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). Thus, said term's meaning may include any  sort of access / connection point to/from any system / network  that may potentially communicate, and the just said meaning is consistent with the light of the Specification at "Summary of Invention",   that said   ("With reference to the figures, an illustrative embodiment of the current invention is now described. FIG. 1 is a schematic representation of the illustrative embodiment 30 of the invention integrated with financial networks 320 and communication interfaces 55.", [044]) and ("Either the module or method may include a memory storing preferred usage parameters for the customer, which preferred usage parameters are used as default usage parameters for each SPAN for the customer.", [023]) and ("In the illustrative embodiment, programmable payments module 300 is implemented as a stand-alone software program running on several computers, each containing at least one processor, a memory cache, at least a primary memory element and at least one memory disk. Online interface 50 is implemented as a software module that is integrated with a software web server (not shown) serving web pages to customers 100.", [044]);
setting up at least a first connection between the communications device and the first gateway by activating a connection context  corresponding to a first set of parameters Please note the above referenced BRI pertaining to "gateway(s)",  that said .   .   .  ("SPANs may be used in conjunction with wireless devices 54 in usage situations 60 f, where they are presented during wireless payments transactions. In such transactions, a wireless device 54 sends one or several numbers to a device capable of accepting such numbers using standard communication protocols. A wireless device 54 in this scenario may be a cell phone, a PDA or other device capable of wireless communication, such as for example devices communicating using Bluetooth wireless protocol. In addition to aforementioned usage situations 60, there are many more situations 60 e where a SPAN can be used instead of a standard financial instrument.", [053]) and ("Online interface 50 can be for example a web site onto which a customer 100 can login in order to create a primary account, generate new SPANs, modify preference parameters or perform other tasks. Customers can access online interface 50 through communication interfaces 55. Communication interfaces 55 may include internet of web browsers 52 and various wireless devices 54.", [047]), and see also ABSTRACT,       examiner here notes as above that browsers / wireless devices may be  used to set up / interface with a communication network(s) using so called "gateways" (i.e., any  sort of access / connection point to/from any system / network  that may potentially communicate;
comprising an identifier of the first gateway and parameters relative to the transmission of the data relative to a first type of service, called a best effort service, said first connection being active as long as the communications device remains attached to the first communications network, ("If the customer is not already registered with the programmable payments module 300, the registration proceeds by requesting customer 100 to create a login ID and a password. If a chosen login is not available, the customer is prompted to enter a different login ID, until a requested login ID is available. Once the login ID and password are determined, the customer is asked for additional information which is needed in order to create or verify a primary account. All the information is checked for validity. Once the validity of the information is established, the account is activated and stored in customer database 352 and is enabled for obtaining SPANs.", [065]) and ("Communication interfaces 55 may include internet of web browsers 52 and various wireless devices 54.", [047]), identifiers may be  transmitted through gateways / networks which are in communication with one another;
a phase of transmission of data relative to the first type of service through said first connection set up between the communications device and the first gateway, ("Customers can access online interface 50 through communication interfaces 55. Communication interfaces 55 may include internet of web browsers 52 and various wireless devices 54.", [047]) and ("With reference to the figures, an illustrative embodiment of the current invention is now described. FIG. 1 is a schematic representation of the illustrative embodiment 30 of the invention integrated with financial networks 320 and communication interfaces 55. .   .   .   Programmable payment module 300 may include a network of service providers, such as financial institutions, internet services providers, money management software providers and other organizations which provide support for the programmable payment module and its databases.", [044]); 
and during the phase of transmission, setting up at least a second connection between the communications device and a second gateway interconnecting the first communications network and a third communications network by activating a connection context corresponding to a second set of parameters comprising an identifier of the second gateway and parameters relating to the transmission of data relative to a second type of service. The above claim term must be given its broadest reasonable interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). Thus, said term's meaning may include any  sort of connections to/from any system / network/ device  that may potentially communicate with any other system / network / device, that said   ("The second financial network performs the verification and holding of funds in the primary account. A transaction key 802 associated with a transaction is stored in the transaction database 357. This key is recognized by the second financial network 800. So any query regarding such a transaction is handled in the programmable payment module 300 by forwarding the request to a different financial network 800 through bridge 331.", [0110]) and ("SPANs may be used in conjunction with wireless devices 54 in usage situations 60 f, where they are presented during wireless payments transactions. In such transactions, a wireless device 54 sends one or several numbers to a device capable of accepting such numbers using standard communication protocols. A wireless device 54 in this scenario may be a cell phone, a PDA or other device capable of wireless communication,", [053]) and ("A SPAN may be usable to access funds from a customer selected financial instrument, for example a customer checking account. A SPAN assigned to a check and may be usable as a check also as a credit card number. Where financial networks having given protocols utilize the module and method of this invention, a bridge may be included permitting use of SPANs across such financial networks.", [026]).
Regarding claim 2:
Putta discloses all the limitations of claim 1:
Putta further teaches:
the parameters relative to the transmission of data relative to the second type of service comprise at least one parameter representative of a type of service associated with the data to be transmitted.  ("Programmable payment module 300 may include a network of service providers, such as financial institutions, internet services providers, money management software providers and other organizations which provide support for the programmable payment module and its databases.", [044]).

Regarding claim 3:
Putta discloses all the limitations of claim 2:
Putta further teaches:
the parameter representative of a type of service associated with the data to be transmitted comprises an identifier of a level of quality of service associated with the data to be transmitted.  ("In addition to the steps outlined above, a customer may be notified of received authorization request and its outcome through customer interface module 401. Further, customer 100 can at any time use online interface 50 to connect to customer service module 400 and receive information about any past transactions by submitting customer inquiry 47. Authorized customer proxy 43, such as a parent, purchasing manager or some other third party, may also access the customer service module to receive the same or slightly restricted information. If the customer contacts customer service representative 49, the representative 49 may also access the customer service module in order to obtain past transaction information.", [061]). 
Regarding claim 4:
Putta discloses all the limitations of claim 2:
Putta further teaches:
the parameter representative of a type of service associated with the data to be transmitted comprises an identifier of a transport protocol in accordance with which the data are to be transmitted.  ("When the merchant presents the number to the bank, the bank identifies that the number is a proxy for an online commerce card and charges the transaction to the real account number", [017]) and (" The code has to be unique, so that the merchant bank can later use it to identify the transaction.", [093]).
Regarding claim 5:
Putta discloses all the limitations of claim 1:
Putta further teaches:
the parameters relating to the transmission of the data relative to the first type of service and of data relative to the second type of service comprise at least one identifier of an operator controlling the first communications network.  ("In programmable payments module 300, however, there is a single purchase authorization module designed to use decision heuristics in order to identify a set of separate authorizations that may all be in fact one purchase.", [0111]).

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claim 6 is rejected pursuant to 35 USC 103 as being unpatentable over Putta (US20010032192A1) in view of Peng (US20180109291A1).

Regarding claim 6:
Putta discloses all the limitations of claim 1:
Putta does not expressly disclose, but Peng teaches:
the parameters relative to the transmission of data relative to the first type of service and of data relative to the second type of service comprise at least one identifier of a slot made in the communications device and in which a  Subscriber Identification Module (SIM)  card is to be inserted  ("FIG. 1 shows a current mobile device that supports dual SIM cards and that is integrated with an NFC chip. The mobile device has two SIM card slots. Different SIM cards may be separately inserted in the two SIM card slots, and different information may be stored in the different SIM cards. For example, bank account information is stored in a SIM card 1 inserted in a SIM card slot 1, and transportation card information is stored in a SIM card 2 inserted in a SIM card slot 2. In this way, a user may choose to read different SIM cards according to an application scenario, to perform an operation on different accounts. The SIM card slot 1 may be connected to a first power port VCC on the NFC chip in the mobile device, and the SIM card slot 2 may be connected to a second power port VDD on the NFC chip.", [005]), and see ABSTRACT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Putta to incorporate the teachings of Peng because Putta would be more efficient if it were to expressly have a slot for a so called SIM card to fit in the operative computer device as done in Peng, so as to avoid both installation problems and/or electronic mismatches regarding the SIM card and/or to supply power to the SIM card  ("and the power supply unit is configured to, when the mobile device is in a power-off state and the first level signal is received, supply power to the SIM card slot connected to the power supply unit; and supply power to the eSE when the first level signal is received.", [011]), and see ABSTRACT, of Peng.









Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Carter  (US20130110719A1)  - Methods and systems for receiving a proximity payment account number (PPAN) with payment transaction data for a payment transaction from a mobile device, the PPAN selected from at least one PPAN; mapping the received PPAN to a primary account number (PAN); generating an authorization request for the payment transaction based on the PAN and the payment transaction data; receiving an authorization response message; and providing an output including the authorization response message and the PPAN. 
Wannamaker (US10268996B1) - A method for payment management includes identifying an invoice for a target financial transaction between a customer and a target vendor, and obtaining financial transaction records for completed financial transactions between the customer and vendors. The vendors include comparable vendors and the target vendor. The method further includes generating, using the financial transaction records, a payment prediction for the customer to pay the target vendor, analyzing a subset of the financial transaction records for the comparable vendors to generate a recommendation, and presenting, in a graphical user interface, the payment prediction and the recommendation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698